Name: Commission Regulation (EEC) No 4008/87 of 23 December 1987 on rules for implementing the import arrangements for products of combined nomenclature code 0714 10 90 originating in countries other than Thailand that are at present Contracting Parties to the GATT
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade;  international trade
 Date Published: nan

 No L 378/2 Official Journal of the European Communities 31 . 12. 87 COMMISSION REGULATION (EEC) No 4008/87 of 23 December 1987 on rules for implementing the import arrangements for products of combined nomenclature code 0714 10 90 originating in countries other than Thailand that are at present Contracting Parties to the GATT applying, apply to products of combined nomenclature subheading 0714 10 90 originating in countries other than Thailand that are Contracting Parties to the GATT. Article 2 1 . Licence applications may be lodged with the competent authorities of each Member State on Mondays, or if Monday is not a working day, on the first working day following, up to 1 p.m. 2. By 6 p.m. of the same day Member States shall notify the Commission by telex of the quantities applied for, their origins and the identity of the importers. 3 . By Friday of the same week the Commission shall notify by telex the quantities for which licences are issued for each country or group of countries as indicated at (b) and (c) of Article 1 of Regulation (EEC) No 430/87. 4. Without prejudice to the application of paragraph 3 licences shall , barring exceptional circumstances deter ­ mined by the Commission, be issued on the fifth working day following that on which the application was lodged. Licences shall be valid throughout the Community. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 2 thereof, Having regard to Council Regulation ,(EEC) No 2727/75 of 29 October 1975 on the common organization of the markets in cereals (2), as last amended by Regulation (EEC) No 3808/87 (3), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 481 /87 (4) laid down rules for implementing the import arrange ­ ments for manioc originating in third countries other than Thailand and the People's Republic of China ; whereas the light of experience some of these rules should be altered ; whereas rules applicable to imports originating in countries, other than the People's Republic of China, that are not members of the GATT are contained in a separate Regulation ; Whereas in particular in order to ensure that the import arrangements are properly run and that the quotas set for 1988 and for 1989 are not exceeded specific rules on the lodging of licence applications and the issuing of certifi ­ cates should be laid down ; whereas these either supple ­ ment or derogate from the provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products as last amended by Regulation (EEC) No 2082/87 (6) ; whereas the tariff reference of the products concerned should be altered to that of the new combined nomenclature applicable from 1 January 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The arrangements set out in Article 1 of Regulation (EEC) No 430/87 shall , the provision of this Regulation Article 3 One of the following shall be entered in section 20 (a) of licences :  ExacciÃ ³n reguladora a percibir 6 % ad valorem  Importafgift : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts  Ã Ã ¹Ã ÃÃ Ã ±Ã ºÃ Ã ­Ã ± Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ : 6% Ã ºÃ ±Ã ' Ã ±Ã Ã ¹Ã ±  Amount to be levied : 6 % ad valorem  PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem  Prelievo da riscuotere : 6 % ad valorem  Toe te passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem. Article 4 Notwithstanding Article 12 ( 1 ) of Commission Regulation (EEC) No 2042/75 0, as last amended by Regulation (EEC) No 1 665/87 (8), the security for licences shall be 20 ECU per tonne . (&gt;) OJ No L 43, 13 . 2 . 1987, p. 9 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 357, 19 . 12 . 1987, p. 12 . (4) OJ No L 49 , 18 . 2 . 1987, p. 19 . 0 OJ No L 338 , 13 . 12 . 1980, p. 1 . M OJ No L 195, 16 . 7 . 1987, p. 11 . 0 OJ No L 213, 11 . 8 . 1975, p . 5 . (8) OJ No L 155, 15 . 6 . 1987, p. 10 . No L 378/331 . 12. 87 Official Journal of the European Communities Where, through application of Article 2 (3), the quantity for which the licence is issued is less than that applied for, the amount of the security corresponding to the diffe ­ rence shall be released. The third indent in Article 5 ( 1 ) of Regulation (EEC) No 3183/80 shall not be applicable . Article 5 1 . Licence applications and licences shall indicate in section 14 the name of the third country in which the product originates. The certificate shall make it obligatory to import from that country. 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80, the quantity put into free circulation may not be greater than that indicated in sections 10 and 11 of the import licence and the figure 0 shall be entered accordingly in section 22 of the licence. Article 6 Import licences issued in 1988 and 1989 shall not be valid after 31 December of the year of issue . Article 7 Regulation (EEC) No 481 /87 is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1987. For the Commission Frans ANDRIESSEN Vice-President